Exhibit 99.2 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: ARC Energy Trust releases 2008 year-end reserves information CALGARY, Feb. 11 /CNW/ - (AET.UN and ARX - TSX) ARC Energy Trust ("ARC") released today its 2008 year-end reserves information. HIGHLIGHTS << - At year-end 2008, reserves per unit have increased by over nine per cent for the proved plus probable category and by five per cent for the total proved category relative to year-end 2007. - Added 42.2 mmboe of proved reserves and 59.2 mmboe of proved plus probable reserves, including revisions. Included in these numbers are the 29 mmboe increase to proved reserves and 43 mmboe increase in proved plus probable reserves assigned to the developed portion of the Dawson property announced on October 30, 2008. - The combined total 2008 year-end sum of gas reserves and cumulative gas production for Dawson and the Montney West Exploratory lands represents less than a seven per cent recovery factor on the total 8.1 Tcf of gas currently classified as Discovered Petroleum Initially In Place on these lands. - Replaced 248 per cent of annual production at an all-in annual Finding, Development and Acquisition ("FD&A") cost of $10.13 per barrel of oil equivalent ("boe") before consideration of future development capital ("FDC") for the proved plus probable reserves category. This is a 47 per cent reduction from the $19.00 per boe FD&A cost before consideration of FDC realized in 2007. Including FDC, the 2008 FD&A cost was $17.00 per boe. - The three year average FD&A cost decreased to $14.70 per boe for the proved plus probable category before FDC; including FDC, the three year average FD&A cost is $19.84 per boe. - Proved reserves increased by eight per cent to 243 mmboe and proved plus probable reserves increased by 12 per cent to 322 mmboe, compared to year-end 2007 levels. - Proved plus probable reserve life index ("RLI") increased to 13.8 years and the proved RLI increased to 10.4 years based on 2009 production guidance of 64,000 boe per day. - 29 per cent ($173 million) of ARC's 2008 total $600 million corporate expenditures were associated with the purchase of undeveloped lands through crown sales and third party transactions. None of these lands contributed to reserves or production in 2008. - Net acquisition spending was $51 million, almost all of which was spent accumulating undeveloped land in the Dawson area of British Columbia. - Based on a 2008 operating netback of $47.75 per boe, the one year recycle ratio is 4.7 times, using our $10.13 per boe proved plus probable FD&A cost prior to FDC, and 3.3 times using our $14.70 per boe three year average FD&A. >> RESERVES Reserves included herein are stated on a company interest basis (before royalty burdens and including royalty interests) unless noted otherwise. All reserves information has been prepared in accordance with National Instrument ("NI") 51-101. This news release contains several cautionary statements that are specifically required by NI 51-101 under the heading "Resources and Operational Information". In addition to the detailed information disclosed in this news release more detailed information on a gross basis (working interest before deduction of royalties without including any royalty interests) will be included in ARC's Annual Information Form ("AIF"). Based on an independent reserves evaluation conducted by GLJ Petroleum Consultants Ltd. ("GLJ") effective December 31, 2008 and prepared in accordance with definitions, standards and procedures contained in the Canadian Oil and Gas Evaluation Handbook ("COGEH") and NI 51-101, ARC had proved plus probable reserves of 321.7 mmboe. Reserve additions from exploration and development activities (including revisions) were 59.1 mmboe while 0.1 mmboe were added through acquisitions (net of minor dispositions), bringing the total additions to 59.2 mmboe. This represents 248 per cent of the 23.8 mmboe produced during 2008. As a result, year-end 2008 reserves are 12.3 per cent higher than the 286.4 mmboe of proved plus probable reserves recorded at year-end 2007. Proved developed producing reserves represent 74 per cent of total proved reserves and 56 per cent of proved plus probable reserves; total proved reserves account for 76 per cent of proved plus probable reserves.
